Exhibit 10.24



EXECUTION COPY

 

AMENDMENT NO. 1

 

Dated as of May 28, 2014

 

to

 

REVOLVING LOAN AND LETTER OF CREDIT FACILITY AGREEMENT

 

Dated as of November 9, 2012

 

THIS AMENDMENT NO. 1 (“Amendment”) is made as of May 28, 2014 by and among Fluor
Corporation (the “Borrower”),  the financial institutions listed on the
signature pages hereof and BNP Paribas, as Administrative Agent (the
“Administrative Agent”), under that certain Revolving Loan and Letter of Credit
Facility Agreement dated as of November 9, 2012 by and among the Borrower, the
Lenders and the Administrative Agent (as amended, supplemented or otherwise
modified from time to time, the “Facility Agreement”).  Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Facility Agreement.

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to certain amendments to the Facility Agreement;

 

WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such amendments on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent have agreed to enter into this
Amendment.

 

1.                                      Amendments to Facility Agreement. 
Effective as of the date of satisfaction of the conditions precedent set forth
in Section 2 below, the Facility Agreement is hereby amended as follows:

 

(a)                                 Section 1.01 of the Facility Agreement is
amended to add the following new definitions therein in the appropriate
alphabetical order and, where applicable, replace the corresponding previously
existing definitions:

 

“Additional Commitment Lender” has the meaning specified in Section 2.25(d).

 

“Change in Law” has the meaning specified in Section 2.17(a).

 

“Competitor” means any Person that is engaged directly, as a significant part of
its activities, in the business of delivering engineering, procurement,
construction, maintenance, and project management to governments and clients in
diverse industries.

 

“Eurodollar Rate” means, for any Interest Rate Determination Date with respect
to any Eurodollar Rate Revolving Advances for any Interest Period therefor, an
interest rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) equal to the

 

--------------------------------------------------------------------------------


 

rate per annum obtained by dividing (i) (a) the rate per annum determined by the
Administrative Agent administered by ICE Benchmark Administration Limited (or
any other Person that takes over the administration of such rate as reasonably
determined by the Administrative Agent) for deposits (for delivery on the first
day of such period) with a term equivalent to such period in Dollars, determined
as of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date (as set forth by Bloomberg Information Service or any
successor thereto or any other service selected by Administrative Agent which
has been nominated by ICE Benchmark Administration Limited as an authorized
information vendor for the purpose of displaying such rates) (in each case the
“Eurodollar Screen Rate”); provided that, if the Eurodollar Screen Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement or (b) in the event the rate referenced in the preceding clause (a) is
not available at such time for such Interest Period (the “Impacted Interest
Period”), then the Eurodollar Rate for such Interest Period shall be the
Interpolated Rate; provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement, by
(ii) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period.  It is understood and agreed that all of the terms and
conditions of this definition of “Eurodollar Rate” shall be subject to Section
2.05(e).

 

“Eurodollar Screen Rate” has the meaning assigned to such term in the definition
of “Eurodollar Rate”.

 

“Existing Maturity Date” has the meaning specified in Section 2.25(a).

 

“Extending Lender” has the meaning specified in Section 2.25(b).

 

“Extension Date” has the meaning specified in Section 2.25(a).

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator (including any central bank or any supra-national
body exercising such powers or functions, such as the European Union or the
European Central Bank).

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurodollar Rate”.

 

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Eurodollar Screen Rate for the longest period (for
which the Eurodollar Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the Eurodollar Screen Rate for the shortest period (for
which the Eurodollar Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Issuing Lender” means BNPP, Bank of America, N.A., The Bank of Tokyo-Mitsubishi
UFJ, Ltd., Sumitomo Mitsui Banking Corporation and, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld) and at
the request of the Borrower, any other Lender that agrees to be an Issuing
Lender hereunder,

 

2

--------------------------------------------------------------------------------


 

each in its capacity as an issuer of Letters of Credit hereunder, and its
successors, and the term “Issuing Lenders” means all such Persons, collectively.

 

“Lender Notice Date” has the meaning specified in Section 2.25(b).

 

“Maturity Date” means May 28, 2019, subject to extension (in the case of each
Lender consenting thereto) as provided in Section 2.25; provided, however, that
if such date is not a Business Day, the Maturity Date shall be the immediately
preceding Business Day.

 

“Non-Extending Lender” has the meaning specified in Section 2.25(b).

 

“Sanctions” has the meaning specified in Section 4.14.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

(b)                                 The definition of “Applicable Percentage”
appearing in Section 1.01 of the Facility Agreement is amended to delete the
phrase “to make Revolving Advances” appearing in the second sentence thereof.

 

(c)                                  The definition of “Applicable Rate”
appearing in Section 1.01 of the Facility Agreement is amended to amend and
restate each pricing grid set forth therein in its entirety to read as follows:

 

 

 

 

 

 

 

Applicable Rate for Revolving
Advances

Pricing
Level

 

Ratings
S&P/Moody’s

 

Applicable Rate
for Commitment
Fees

 

Eurodollar Rate
Revolving
Advances

 

Base Rate
Revolving
Advances

1

 

A/A2 or better

 

7.0 basis points

 

87.5 basis points

 

0 basis points

2

 

A-/A3

 

9.0 basis points

 

100.0 basis points

 

0 basis points

3

 

BBB+/Baa1

 

12.0 basis points

 

112.5 basis points

 

12.5 basis points

4

 

BBB/Baa2 or worse

 

15.0 basis points

 

125.0 basis points

 

25.0 basis points

 

Pricing
Level

 

Ratings
S&P/Moody’s

 

Applicable Rate
for Financial
Letters of Credit

 

Applicable Rate
for Performance
Letters of Credit

1

 

A/A2 or better

 

87.5 basis points

 

50.0 basis points

2

 

A-/A3

 

100.0 basis points

 

55.0 basis points

3

 

BBB+/Baa1

 

112.5 basis points

 

62.5 basis points

4

 

BBB/Baa2 or worse

 

125.0 basis points

 

70.0 basis points

 

3

--------------------------------------------------------------------------------


 

(d)                                 The definition of “Base Rate” appearing in
Section 1.01 of the Facility Agreement is amended to delete the word “or”
appearing immediately after clause (b) thereof and replace such word with the
word “and”.

 

(e)                                  The definition of “Consolidated Debt”
appearing in Section 1.01 of the Facility Agreement is amended to (i) delete the
phrase “FASB Interpretation No. 46, Consolidation of Variable Interest Entities
(January 2003)” appearing in the parenthetical therein and replace such phrase
with the phrase “the Accounting Standards Codification 810, Consolidation”, (ii)
delete the phrase “by separate line item” appearing therein and (iii) delete the
phrase “non-recourse to the Borrower and its Subsidiaries” appearing at the end
thereof and replace such phrase with the phrase “debt related to a variable
interest entity”.

 

(f)                                   The definition of “Debt” appearing in
Section 1.01 of the Facility Agreement is amended to (i) delete the phrase “FASB
Interpretation No. 46, Consolidation of Variable Interest Entities (January
2003)” appearing in the parenthetical in last sentence thereof and replace such
phrase with the phrase “the Accounting Standards Codification 810,
Consolidation”, (ii) delete the phrase “by separate line item” appearing in last
sentence thereof and (iii) delete the phrase “non-recourse to the Borrower and
its Subsidiaries” appearing at the end thereof and replace such phrase with the
phrase “debt related to a variable interest entity”.

 

(g)                                  The definition of “Defaulting Lender”
appearing in Section 1.01 of the Facility Agreement is amended to delete each
reference to “Loans” appearing therein and replace each such reference with the
phrase “Revolving Advances”.

 

(h)                                 The definition of “GAAP” appearing in
Section 1.01 of the Facility Agreement is amended to delete the reference to
“December 31, 2011” appearing therein and replace such reference with a
reference to “December 31, 2013”.

 

(i)                                     The definition of “Material Adverse
Change” appearing in Section 1.01 of the Facility Agreement is amended to delete
the reference to “December 31, 2011” appearing therein and replace such
reference with a reference to “December 31, 2013”.

 

(j)                                    The definition of “Permitted Cover”
appearing in Section 1.01 of the Facility Agreement is amended to delete the
phrase “excluding the Lenders” appearing in the parenthetical therein and
replace such phrase with the phrase “excluding Letters of Credit issued pursuant
to this Agreement”.

 

(k)                                 The definition of “Permitted Investments”
appearing in Section 1.01 of the Facility Agreement is amended to (i) delete the
word “and” appearing immediately after clause (iv) thereof and add the word
“and” immediately after clause (ii) thereof, (ii) delete clauses (iii) and (v)
thereof in their entirety, (iii) change clause (iv) thereof to new clause (iii)
thereof and (iv) delete the amount “$100,000,000” appearing therein and replace
such amount with the amount “$10,000,000,000”.

 

(l)                                     The definition of “Required Lenders”
appearing in Section 1.01 of the Facility Agreement is amended to delete the
phrase “if the commitment of each Lender to make Revolving Advances” appearing
therein and replace such phrase with the phrase “if the Commitment of each
Lender”.

 

(m)                             Section 2.05(a) of the Facility Agreement is
amended to delete the word “unpaid” appearing immediately after the phrase “the
Borrower shall pay interest on the” therein and replace such word with the word
“outstanding”.

 

4

--------------------------------------------------------------------------------


 

(n)                                 Section 2.05(b)(ii) of the Facility
Agreement is amended to delete the phrase “, nine” appearing therein.

 

(o)                                 Section 2.05(b)(iii) of the Facility
Agreement is amended to delete the word “next” appearing immediately before the
phrase “preceding Business Day” appearing therein and replace such word with the
word “immediately”.

 

(p)                                 Section 2.07(b) of the Facility Agreement is
amended to (i) add the phrase “or stated” immediately after the phrase “The
face” appearing in the fifth sentence thereof and (ii) add the following
sentence immediately after the first sentence thereof:

 

For the avoidance of doubt, if the Maturity Date shall be extended pursuant to
Section 2.25, “Maturity Date” as referenced in this clause (b) shall refer to
the Maturity Date as extended pursuant to Section 2.25; provided that,
notwithstanding anything in this Agreement (including Section 2.25 hereof) or
any other Loan Document to the contrary, the Maturity Date, as such term is used
in reference to the Issuing Lender or any Letter of Credit issued thereby, may
not be extended without the prior written consent of the relevant Issuing
Lender.

 

(q)                                 Section 2.12(a) of the Facility Agreement is
amended to add the following sentence to the end thereof:

 

All such cash collateral amounts shall be held in a separate account and shall
not be commingled with other funds of the Administrative Agent unless the
Administrative Agent elects to make a Permitted Investment, as described below.

 

(r)                                    Section 2.12(d) of the Facility Agreement
is amended to add the phrase “Permitted Investments” immediately before the
phrase “activities shall be for the account of” appearing in the fifth sentence
thereof.

 

(s)                                   Section 2.14 of the Facility Agreement is
amended to (i) add the phrase “without set-off, deduction or counterclaim,”
immediately following the phrase “New York, New York,” appearing in clause (a)
thereof and (ii) delete the reference to “Sections 7.09 and 8.03” appearing in
clause (d) thereof and replace such reference with a reference to “Sections 7.06
and 8.03”.

 

(t)                                    Section 2.17 of the Facility Agreement is
amended to (i) add the parenthetical “(any such occurrence, a “Change in Law”)”
to the end of the first paragraph of clause (a) thereof and (ii) amend and
restate clause (b) thereof to read as follows:

 

(b)                                 Capital Adequacy.  If after the date hereof,
any Lender shall have determined that the adoption of any applicable law, rule
or regulation regarding capital adequacy or liquidity requirements, or any
Change in Law occurs, or compliance by any Lender (or its Lending Office or any
Person directly or indirectly owning or controlling such Lender) with any
request or directive regarding capital adequacy or liquidity requirements
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s capital as a consequence of its obligations
hereunder to a level below that which such Lender could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s
policies with respect to capital adequacy and liquidity) by an amount deemed by
such Lender to be material, then from time to time, within 10 Business Days
after demand by such Lender (with a copy to

 

5

--------------------------------------------------------------------------------


 

the Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender for such reduction.

 

(u)                                 Section 2.22 of the Facility Agreement is
amended to delete each reference to “Loans” appearing in the last paragraph
thereof and replace each such reference with the phrase “Revolving Advances”.

 

(v)                                 Section 2.24 of the Facility Agreement is
amended to delete each reference to “the Company” appearing therein and to
replace each such reference with “the Borrower”.

 

(w)                               Article II of the Facility Agreement is
amended to add the following as a new Section 2.25 thereof:

 

SECTION 2.25.                                                        Extension
of Maturity Date.

 

(a)                                 Requests for Extension.  The Borrower may,
by notice to the Administrative Agent (who shall promptly notify the Lenders)
not earlier than 60 days and not later than 30 days prior to each anniversary of
the date of this Agreement (each such date, an “Extension Date”), request that
each Lender extend such Lender’s Maturity Date to the date that is one year
after the Maturity Date then in effect for such Lender (the “Existing Maturity
Date”).

 

(b)                                 Lender Elections to Extend.  Each Lender,
acting in its sole and individual discretion, shall, by notice to the
Administrative Agent given not later than the date that is 15 days after the
date on which the Administrative Agent received the Borrower’s extension request
(the “Lender Notice Date”), advise the Administrative Agent whether or not such
Lender agrees to such extension (each Lender that determines to so extend its
Maturity Date, an “Extending Lender”).  Each Lender that determines not to so
extend its Maturity Date (a “Non-Extending Lender”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Lender Notice Date), and any Lender that does not so
advise the Administrative Agent on or before the Lender Notice Date shall be
deemed to be a Non-Extending Lender.  The election of any Lender to agree to
such extension shall not obligate any other Lender to so agree, and it is
understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Borrower for extension of the Maturity Date.

 

(c)                                  Notification by Administrative Agent.  The
Administrative Agent shall notify the Borrower of each Lender’s determination
under this Section no later than the date that is 15 days prior to the
applicable Extension Date (or, if such date is not a Business Day, on the next
preceding Business Day).

 

(d)                                 Additional Commitment Lenders.  The Borrower
shall have the right, but shall not be obligated, on or before the applicable
Maturity Date for any Non-Extending Lender to replace such Non-Extending Lender
with, and add as “Lenders” under this Agreement in place thereof, one or more
banks, financial institutions or other entities (each, an “Additional Commitment
Lender”) approved by the Administrative Agent in accordance with the procedures
provided in Section 2.24, each of which Additional Commitment Lenders shall have
entered into an Assignment and Assumption Agreement (in accordance with and
subject to the restrictions contained in Section 8.06, with the Borrower or
replacement Lender obligated to pay any applicable processing or

 

6

--------------------------------------------------------------------------------


 

recordation fee) with such Non-Extending Lender, pursuant to which such
Additional Commitment Lenders shall, effective on or before the applicable
Maturity Date for such Non-Extending Lender, assume a Commitment (and, if any
such Additional Commitment Lender is already a Lender, its Commitment shall be
in addition to such Lender’s Commitment hereunder on such date).  The
Administrative Agent may effect such amendments to this Agreement as are
reasonably necessary to provide for any such extensions with the consent of the
Borrower but without the consent of any other Lenders.

 

(e)                                  Minimum Extension Requirement.   If (and
only if) the total of the Commitments in respect of the Revolving Facility
Sublimit of the Lenders that have agreed to extend their Maturity Date and the
additional Commitments of the Additional Commitment Lenders is more than 50% of
the aggregate amount of the Revolving Facility Sublimit in effect immediately
prior to the applicable Extension Date, then, effective as of the applicable
Extension Date, the Maturity Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date that is one year
after the Existing Maturity Date (except that, if such date is not a Business
Day, such Maturity Date as so extended shall be the next preceding Business Day)
and each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement and shall be bound by the provisions of this
Agreement as a Lender hereunder and shall have the obligations of a Lender
hereunder.

 

(f)                                   Conditions to Effectiveness of Extension. 
Notwithstanding the foregoing, (x) no more than two (2) extensions of the
Maturity Date shall be permitted hereunder and (y) any extension of any Maturity
Date pursuant to this Section 2.25 shall not be effective with respect to any
Lender unless:

 

(i)                                     no Default shall have occurred and be
continuing on the applicable Extension Date and immediately after giving effect
thereto;

 

(ii)                                  all representations and warranties of the
Borrower contained in Article IV of this Agreement (other than the
representation and warranty of the Borrower contained in Section 4.04(b) hereof)
shall be true (except that for purposes of this Section 2.25(f), the
representations and warranties contained in Section 4.04(a) shall be deemed to
refer to the most recent statements furnished pursuant to Section 5.01(a)) on
and as of the applicable Extension Date and after giving effect thereto, as
though made on and as of such date (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date);

 

(iii)                               no default or event of default under any
project engineering, procurement, construction, maintenance and related
activities and/or contracts of the Borrower or any of its Subsidiaries shall
have occurred and be continuing on and as of the applicable Extension Date and
after giving effect thereto which could reasonably be expected to materially and
adversely affect the ability of the Borrower to perform its obligations under
the Loan Documents; and

 

(iv)                              the Administrative Agent shall have received a
certificate from the Borrower signed by a senior vice president, the chief
financial officer or the treasurer of the Borrower (A) certifying the accuracy
of the foregoing clauses (i),

 

7

--------------------------------------------------------------------------------


 

(ii) and (iii) and (B) certifying and attaching the resolutions adopted by the
Borrower approving or consenting to such extension.

 

(g)                                  Maturity Date for Non-Extending Lenders. 
On the Maturity Date of each Non-Extending Lender, (i) the Commitment of each
Non-Extending Lender shall automatically terminate and (ii) the Borrower shall
repay such Non-Extending Lender in accordance with Section 2.03 (and shall pay
to such Non-Extending Lender all of the other Obligations owing to it under this
Agreement) and after giving effect thereto shall prepay any Revolving Advances
outstanding on such date (and pay any additional amounts required pursuant to
Section 8.03(d)) to the extent necessary to keep outstanding Revolving Advances
ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date, and the Administrative Agent shall administer any
necessary reallocation of the outstanding Revolving Advances and LC Exposures
(without regard to any minimum borrowing, pro rata borrowing and/or pro rata
payment requirements contained elsewhere in this Agreement).

 

(h)                                 Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.14 or Section 8.05 to the contrary.

 

(x)                                 Section 3.02(c) of the Facility Agreement is
amended to delete the word “After” appearing at the beginning of the first
sentence thereof and to replace such word with “At the time of and immediately
after”.

 

(y)                                 Section 4.04(a) of the Facility Agreement is
amended to delete each reference to “December 31, 2011” appearing therein and
replace each such reference with a reference to “December 31, 2013”.

 

(z)                                  Section 4.10 of the Facility Agreement is
amended to add the following sentence to the end thereof:

 

The Borrower will not, directly or indirectly, use the proceeds of the Revolving
Advances or Letters of Credit, or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other Person, (i) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Revolving Advances, whether as underwriter, advisor, investor, or otherwise).

 

(aa)                          Article IV of the Facility Agreement is amended to
add the following as a new Section 4.14 thereof:

 

SECTION 4.14.                                                        Sanctions.

 

None of the Borrower, any of its Subsidiaries or any director, officer or
Affiliate or, to the knowledge of the Borrower, any employee or agent, of the
Borrower or any of its Subsidiaries is an individual or entity (“Person”) that
is, or is owned or controlled by Persons that: (i) are the subject of any
sanctions administered or enforced by the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority (collectively, “Sanctions”), or

 

8

--------------------------------------------------------------------------------


 

(ii) have a place of business or are organized or resident in a country or
territory that is, or whose government is, the subject of comprehensive
Sanctions, including, without limitation, Cuba, Iran, North Korea, Sudan and
Syria.

 

(bb)                          Section 5.01 of the Facility Agreement is amended
to (i) delete the phrase “100 days” appearing in clause (a) thereof and replace
such phrase with the phrase “one hundred (100) days”, (ii) delete the phrase “55
days” appearing in clause (b) thereof and replace such phrase with the phrase
“fifty-five (55) days” and (iii) delete the phrase “three quarters” appearing in
clause (b) thereof and replace such phrase with the phrase “three (3) quarters”.

 

(cc)                            Section 5.04 of the Facility Agreement is
amended to add the phrase “, subject in each case to Section 8.06(a)” at the end
of the parenthetical appearing in clause (i) thereof.

 

(dd)                          Section 5.07(b) of the Facility Agreement is
amended to delete the amount “$600,000,000” appearing therein and replace such
amount with the amount “$750,000,000”.

 

(ee)                            Section 5.08 of the Facility Agreement is
amended to (i) delete the word “and” immediately following clause (viii)
thereof, (ii) change clause (ix) thereof to new clause (x) thereof and (iii) add
the following as a new clause (ix) thereof:

 

(ix)                              Liens incurred or deposits made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance or other types of social security (other than a Lien
imposed by ERISA) or to secure the performance of tenders, statutory
obligations, bid and appeals bonds, contracts (other than for the repayment of
borrowed money) and surety and performance bonds (including, without limitation,
Liens securing obligations under indemnity agreements for surety bonds); and

 

(ff)                              Article V of the Facility Agreement is amended
to add the following as a new Section 5.13 thereof:

 

SECTION 5.13.                                                        Use of
Proceeds.

 

The Borrower will not, directly or indirectly, use the proceeds of the Revolving
Advances or Letters of Credit in violation of Section 4.10.

 

(gg)                            Section 6.01(a) of the Facility Agreement is
amended to delete the reference to “three days” appearing therein and replace
such reference with a reference to “three (3) days”.

 

(hh)                          Section 6.01(b) of the Facility Agreement is
amended to add the phrase “, or Section 5.13” immediately after the word
“inclusive” appearing therein.

 

(ii)                                  Section 6.01(i) of the Facility Agreement
is amended to delete the amount “$50,000,000” appearing therein and replace such
amount with the amount “$100,000,000”.

 

(jj)                                Section 6.01 of the Facility Agreement is
amended to delete each reference to “30 days” appearing in clauses (c), (h),
(i), (j) and (l) thereof and replace each such reference with a reference to
“thirty (30) days”.

 

(kk)                          Section 7.02 of the Facility Agreement is amended
to add the phrase “or the Administrative Agent is not a Lender hereunder”
immediately after the phrase “unless the context otherwise requires” appearing
in the first sentence thereof.

 

9

--------------------------------------------------------------------------------


 

(ll)                                  Section 7.10 of the Facility Agreement is
amended to (i) add the phrase “Lenders or their Affiliates identified in this
Agreement as” immediately before the phrase “Joint Lead Arrangers” appearing
therein, (ii) delete the phrase “listed on the cover page hereof” appearing
therein and (iii) delete the word “except” appearing immediately after the
phrase “the other Loan Documents,” therein and replace such word with the phrase
“other than, in the case of Lenders those applicable to all Lenders as such
and”.

 

(mm)                  Section 8.03 of the Facility Agreement is amended to (i)
add the phrase “or the use of proceeds of the Revolving Advances or Letters of
Credit” immediately prior to the parenthetical “(collectively, “Losses”)”
appearing in clause (c) thereof, (ii) delete the phrase “the Indemnitees”
appearing in clause (c)(i) thereof and replace such phrase with “such
Indemnitee”, (iii) delete the word “Loan” appearing in clause (d) thereof and
replace such word with the phrase “Revolving Advance”, (iv) delete the word “or”
appearing between clauses (a) and (b) of clause (d) thereof and (v) add the
following as a new clause (c) to clause (d) thereof:

 

or (c) the assignment of any Eurodollar Rate Revolving Advance other than on the
last day of an Interest Period therefor as a result of a request by the Borrower
pursuant to Section 2.23;

 

(nn)                          Section 8.05 of the Facility Agreement is amended
to (i) add the phrase “modify the definition of “Required Lenders” or” to the
beginning of clause (vii) thereof, (ii) delete the word “and” appearing
immediately before clause (b) in the last sentence thereof and (iii) add the
phrase “and (c) the Maturity Date of this Agreement may be extended pursuant to
the requirements contained in Section 2.25 of this Agreement” to the end of the
last sentence thereof.

 

(oo)                          Section 8.06 of the Facility Agreement is amended
to (i) add the phrase “and Obligations” immediately following the phrase “any of
its rights” appearing in clause (a) thereof, (ii) delete the word “competitor”
appearing in clause (b)(F) thereof and replace such word with “Competitor” and
(iii) delete the phrase “an agent” appearing in clause (c) thereof and replace
such phrase with “a non-fiduciary agent”.

 

(pp)                          Section 8.10 of the Facility Agreement is amended
to amend and restate the first paragraph thereof in its entirety to read as
follows:

 

In accordance with normal procedures regarding proprietary information supplied
by customers, each of the Lenders agrees to keep confidential information
relating to the Borrower or any Subsidiary received pursuant to or in connection
with this Agreement and the transactions contemplated hereby (the
“Information”), provided that nothing herein shall be construed to prevent the
Administrative Agent, any Issuing Lender or any Lender from disclosing such
Information (i) upon the order of any court or administrative agency, (ii) upon
the request or demand of any regulatory agency or authority having jurisdiction
over the Administrative Agent, such Issuing Lender or such Lender or any of
their respective Affiliates (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (iii) which has been
publicly disclosed (other than as a result of a breach of this Section), (iv)
which has been lawfully obtained on a nonconfidential basis by the
Administrative Agent, any Issuing Lender or any of the Lenders from a Person
other than the Borrower, any Subsidiary, the Administrative Agent, any Issuing
Lender or any other Lender, (v) to any participant in or assignee of, or
prospective participant in or assignee of, all or any part of the rights and
obligations of the Administrative Agent, such Issuing Lender or such Lender
under this Agreement or to any actual or prospective counterparty (or its
advisors) to any securitization, swap or

 

10

--------------------------------------------------------------------------------


 

derivative transaction relating to the Borrower, any Subsidiary, and the
Obligations (provided that such participant, assignee or counterparty, or
prospective participant, assignee or counterparty agrees to comply with the
confidentiality requirements set forth in this Section 8.10), (vi) to the
Administrative Agent’s, such Issuing Lender’s or such Lender’s independent
auditors or outside legal counsel, (vii) to its Affiliates (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (viii) to any other party to this Agreement or (ix) to the extent
required in connection with the exercise of any remedies, the enforcement of
rights hereunder or any litigation relating to this Agreement to which the
Administrative Agent, such Issuing Lender or such Lender is a party (and the
Administrative Agent, such Issuing Lender or such Lender shall use its
commercially reasonable efforts to give prior notice of any such disclosure
under this clause (ix) to the extent permitted by applicable law; provided that
the disclosing party shall have no liability to the Borrower as a result of any
failure to provide such prior notice).

 

(qq)                          Section 8.14 of the Facility Agreement is amended
to delete the word “NONEXCLUSIVE” appearing therein and to replace such word
with “EXCLUSIVE”.

 

(rr)                                Section 8.16 of the Facility Agreement is
amended and restated in its entirety to read as follows:

 

SECTION 8.16.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent, the Joint Lead Arrangers and the Lenders, on the
other hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each of the Administrative Agent, each
Joint Lead Arranger and each Lender is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Borrower or any of
its Affiliates, stockholders, creditors or employees or any other Person; (iii)
none of the Administrative Agent nor any Joint Lead Arranger nor any Lender has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or any Joint Lead Arranger or any Lender has advised or
is currently advising the Borrower or any of its Affiliates on other matters)
and none of the Administrative Agent nor any Joint Lead Arranger nor any Lender
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Administrative Agent, the Joint
Lead Arrangers and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and none of the Administrative Agent nor any
Joint Lead Arranger nor any Lender has any obligation to disclose any of such
interests by virtue of any advisory,

 

11

--------------------------------------------------------------------------------


 

agency or fiduciary relationship; and (v) the Administrative Agent, the Joint
Lead Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  The Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent,
the Joint Lead Arrangers and the Lenders with respect to any breach or alleged
breach of any advisory, agency or fiduciary duty.

 

(ss)                              Annex 1 to Exhibit B to the Facility Agreement
is amended to (i) change clause (vii) appearing in Section 1.2 thereof to a new
clause (viii) of Section 1.2 thereof and (ii) add “(vii) it is not a Competitor
of the Borrower and” as a new clause (vii) of Section 1.2 thereof.

 

2.                                      Conditions of Effectiveness.  The
effectiveness of this Amendment is subject to the satisfaction of the following
conditions precedent:

 

(a)                                 The Administrative Agent shall have
received:

 

(i)                                     counterparts of this Amendment duly
executed by the Borrower, each of the Lenders, each of the Issuing Lenders and
the Administrative Agent;

 

(ii)                                  a certificate, dated as of the date
hereof, of the Secretary or Assistant Secretary of the Borrower (A) attaching a
true and complete copy of the resolutions of its Board of Directors authorizing
the execution and delivery of this Amendment by the Borrower and the performance
of the Borrower’s obligations hereunder and under the Facility Agreement as
amended by this Amendment, and of all other documents evidencing other necessary
action (in form and substance reasonably satisfactory to the Administrative
Agent) taken by it to authorize this Amendment, the amended Facility Agreement
and the transactions contemplated hereby and thereby, (B) attaching a true and
complete copy of its certificate of incorporation and bylaws, (C) certifying
that said certificate of incorporation and bylaws are true and complete copies
thereof, are in full force and effect and have not been amended or modified, and
(D) setting forth the incumbency of its officer or officers who may sign this
Amendment, including therein a signature specimen of such officer or officers;

 

(iii)                               a certificate of good standing for the
Borrower from the Secretary of State of the State of Delaware, dated a recent
date prior to this Amendment;

 

(iv)                              a certificate, dated as of the date hereof,
signed by a senior vice president, the chief financial officer or the treasurer
of the Borrower certifying as of the date hereof (x) that after giving effect to
this Amendment (A) no Default has occurred and is continuing, (B) all
representations and warranties of the Borrower contained in Article IV of the
Facility Agreement, as amended hereby, are true and correct as of the date
hereof, (C) no default or event of default under any project engineering,
procurement, construction, maintenance and related activities and/or contracts
of the Borrower or any of its Subsidiaries has occurred and is continuing which
could reasonably be expected to materially and adversely affect the ability of
the Borrower to perform its obligations under the Loan Documents (as amended
hereby), (D) there exists no Material Adverse Change and (E) there exists no
injunction, writ, preliminary restraining order or other order of any nature
issued by any Governmental Authority in any respect directly affecting the
transactions provided for herein or by the Facility Agreement as amended hereby
and no action or proceeding by or before any Governmental Authority has been
commenced and is pending or, to the knowledge of the Borrower, threatened,
seeking to prevent or delay the transactions contemplated by this Amendment and
the Loan Documents (as amended hereby) or

 

12

--------------------------------------------------------------------------------


 

challenging any other terms and provisions hereof or thereof or seeking any
damages in connection therewith and (y) the current Ratings; and

 

(v)                                 an opinion of counsel for the Borrower
covering such matters relating to the transactions contemplated hereby and by
the Facility Agreement (as amended hereby) as the Administrative Agent may
reasonably request, dated as of the date hereof.

 

(b)                                 The Administrative Agent shall have
received, for the account of each Lender party hereto that delivers its executed
signature page to this Amendment by no later than the date and time specified by
the Administrative Agent, an upfront fee in an amount equal to the amount
previously disclosed to the Lenders.

 

(c)                                  The Borrower shall have paid, to the extent
invoiced, all out-of-pocket expenses of the Administrative Agent (including
reasonable attorneys’ fees and expenses) in connection with this Amendment and
the other Loan Documents.

 

3.                                      Representations and Warranties of the
Borrower.  The Borrower hereby represents and warrants that this Amendment and
the Facility Agreement, as amended hereby, constitute valid and binding
agreements of the Borrower, enforceable in accordance with their terms.

 

4.                                      Reference to and Effect on the Facility
Agreement.

 

(a)                                 Upon the effectiveness hereof, each
reference to the Facility Agreement in the Facility Agreement or any other Loan
Document shall mean and be a reference to the Facility Agreement as amended
hereby.

 

(b)                                 Except as specifically amended above, the
Facility Agreement and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
the Administrative Agent or the Lenders, nor constitute a waiver of any
provision of the Facility Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

 

(d)                                 This Amendment is a Loan Document.

 

5.                                      Governing Law; Waiver of Trial by Jury. 
This Amendment shall be construed in accordance with and governed by the law of
the State of New York.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

13

--------------------------------------------------------------------------------


 

6.                                      Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

7.                                      Counterparts.  This Amendment may be
executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Signatures delivered by facsimile or
PDF shall have the same force and effect as manual signatures delivered in
person.

 

[Signature Pages Follow]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

 

FLUOR CORPORATION, as the Borrower

 

 

 

 

 

By:

/s/ James M. Lucas

 

Name: James M. Lucas

 

Title: Senior Vice President, Tax and Treasurer

 

 

Signature Page to Amendment No. 1

Fluor Corporation

Revolving Loan and Letter of Credit Facility Agreement dated as of November 9,
2012

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as Administrative Agent, an Issuing Lender and individually as a
Lender

 

 

 

 

 

By:

/s/ Jamie Dillon

 

Name: Jamie Dillon

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Joseph Mack

 

Name: Joseph Mack

 

Title: Vice President

 

 

Signature Page to Amendment No. 1

Fluor Corporation

Revolving Loan and Letter of Credit Facility Agreement dated as of November 9,
2012

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as an Issuing Lender and individually as a Lender

 

 

 

 

 

By:

/s/ Arthur Ng

 

Name: Arthur Ng

 

Title: Vice President

 

 

Signature Page to Amendment No. 1

Fluor Corporation

Revolving Loan and Letter of Credit Facility Agreement dated as of November 9,
2012

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Brian Reed

 

Name: Brian Reed

 

Title: Vice President

 

 

Signature Page to Amendment No. 1

Fluor Corporation

Revolving Loan and Letter of Credit Facility Agreement dated as of November 9,
2012

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as an Issuing Lender and individually as
a Lender

 

 

 

 

 

By:

/s/ Jason Krogh

 

Name: Jason Krogh

 

Title: Authorized Signatory

 

 

Signature Page to Amendment No. 1

Fluor Corporation

Revolving Loan and Letter of Credit Facility Agreement dated as of November 9,
2012

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK, as a Lender

 

 

 

 

 

By:

/s/ Steven Aloupis

 

Name: Steven Aloupis

 

Title: Managing Director

 

 

 

By:

/s/ Hsing H. Huang

 

Name: Hsing H. Huang

 

Title: Associate Director

 

 

Signature Page to Amendment No. 1

Fluor Corporation

Revolving Loan and Letter of Credit Facility Agreement dated as of November 9,
2012

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as a Lender

 

 

 

 

 

By:

/s/ Blake Wright

 

Name: Blake Wright

 

Title: Managing Director

 

 

 

By:

/s/ James Austin

 

Name: James Austin

 

Title: Vice President

 

 

Signature Page to Amendment No. 1

Fluor Corporation

Revolving Loan and Letter of Credit Facility Agreement dated as of November 9,
2012

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

/s/ Diane Emanuel

 

Name: Diane Emanuel

 

Title: Managing Director

 

 

Signature Page to Amendment No. 1

Fluor Corporation

Revolving Loan and Letter of Credit Facility Agreement dated as of November 9,
2012

 

--------------------------------------------------------------------------------


 

 

LLOYDS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Daven Popat

 

Name: Daven Popat

 

Title: Senior Vice President – P003

 

 

 

By:

/s/ Karen Weich

 

Name: Karen Weich

 

Title: Vice President – W011

 

 

Signature Page to Amendment No. 1

Fluor Corporation

Revolving Loan and Letter of Credit Facility Agreement dated as of November 9,
2012

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Dhiren Desai

 

Name: Dhiren Desai

 

Title: Vice President

 

 

Signature Page to Amendment No. 1

Fluor Corporation

Revolving Loan and Letter of Credit Facility Agreement dated as of November 9,
2012

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as an Issuing Lender and individually as a
Lender

 

 

 

 

 

By:

/s/ David W. Kee

 

Name: David W. Kee

 

Title: Managing Director

 

 

Signature Page to Amendment No. 1

Fluor Corporation

Revolving Loan and Letter of Credit Facility Agreement dated as of November 9,
2012

 

--------------------------------------------------------------------------------


 

 

ING BANK N.V., Dublin Branch, as a Lender

 

 

 

 

 

By:

/s/ Maurice Kenny

 

Name: Maurice Kenny

 

Title: Director

 

 

 

By:

/s/ Aidan Neill

 

Name: Aidan Neill

 

Title: Director

 

 

Signature Page to Amendment No. 1

Fluor Corporation

Revolving Loan and Letter of Credit Facility Agreement dated as of November 9,
2012

 

--------------------------------------------------------------------------------

 


 

 

SANTANDER BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ William Maag

 

Name: William Maag

 

Title: Senior Vice President

 

 

Signature Page to Amendment No. 1

Fluor Corporation

Revolving Loan and Letter of Credit Facility Agreement dated as of November 9,
2012

 

--------------------------------------------------------------------------------


 

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Lender

 

 

 

 

 

By:

/s/ Robert Grillo

 

Name: Robert Grillo

 

Title: Director

 

 

Signature Page to Amendment No. 1

Fluor Corporation

Revolving Loan and Letter of Credit Facility Agreement dated as of November 9,
2012

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Clare Morgan

 

Name: Clare Morgan

 

Title: Assistant Vice President

 

 

Signature Page to Amendment No. 1

Fluor Corporation

Revolving Loan and Letter of Credit Facility Agreement dated as of November 9,
2012

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Joe K. Dancy

 

Name: Joe K. Dancy

 

Title: Vice President

 

 

Signature Page to Amendment No. 1

Fluor Corporation

Revolving Loan and Letter of Credit Facility Agreement dated as of November 9,
2012

 

--------------------------------------------------------------------------------


 

 

INTESA SANPAOLO S.P.A., as a Lender

 

 

 

 

 

By:

/s/ Manuela Insana

 

Name: Manuela Insana

 

Title: VP & Relationship Manager

 

 

 

By:

/s/ Gianluca Fiore

 

Name: Gianluca Fiore

 

Title: Global Relationship Manager

 

 

Signature Page to Amendment No. 1

Fluor Corporation

Revolving Loan and Letter of Credit Facility Agreement dated as of November 9,
2012

 

--------------------------------------------------------------------------------


 

 

WESTPAC BANKING CORPORATION, as a Lender

 

 

 

 

 

By:

/s/ Richard Yarnold

 

Name: Richard Yarnold

 

Title: Senior Relationship Manager

 

Corporate and Institutional Banking

 

 

Signature Page to Amendment No. 1

Fluor Corporation

Revolving Loan and Letter of Credit Facility Agreement dated as of November 9,
2012

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

Name: Mark Walton

 

Title: Authorized Signatory

 

 

Signature Page to Amendment No. 1

Fluor Corporation

Revolving Loan and Letter of Credit Facility Agreement dated as of November 9,
2012

 

--------------------------------------------------------------------------------

 